EXHIBIT 99.1 DELCATH SYSTEMS TO CONDUCT CONFERENCE CALL TO UPDATE INVESTORS ON RECENT PROGRESS NEW YORK, Feb. 26 Delcath Systems, Inc. (Nasdaq: DCTH) today announced that it will conduct a conference call to review recent developments and progress on Friday, March 12, 2010 at 8:30 a.m. Eastern. Eamonn P. Hobbs, the Company's President and CEO, and Dave McDonald, the Company's Chief Financial Officer, will host the conference call and webcast. The dial-in number for the conference call is 877-941-8631 for domestic participants and 480-629-9821 for international participants. A taped replay of the conference call will also be available beginning approximately one hour after the call's conclusion and will be available for seven days. This replay can be accessed by dialing 800-406-7325 for domestic callers and 303-590-3030 for international callers, both using passcode 4228987#. To access the live webcast of the call, go to Delcath's website at www.delcath.com. An archived webcast will also be available at www.delcath.com. About Delcath Systems, Inc.
